DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first action on the merits in response to the application filed 03 March 2021.  Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 July 2022 and 23 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 10 recites a product, and independent claim 18 recites a process for managing data, data access, and data retention.  Claims 1, 10, and 18 recite substantially similar limitations. 
Under Step 2A Prong 1 of the 2019 Guidance, we determine whether the claims recite a judicial exception.  Taking independent claim 1 as representative, claim 1 recites at least the following limitations to: receive, from a first party, a first request to create a project entity for a construction project; create the project entity for the construction project; establish a first data connection between the first party and the project entity; define the first party’s default data retention settings for the project entity; receive, from the first party, a second request to create a first set of one or more data objects associated with the project entity; for each respective data object in the first set of one or more data objects associated with the project entity: create the respective data object; establish a respective data connection between the first party and the respective data object; and define the first party’s data retention settings for the respective data object; receive, from the first party, data defining an invitation for a second party to collaborate on the project entity for the construction project; receive, from the second party, an indication that the second party has accepted the first party’s invitation to collaborate on the project entity for the construction project; establish a second data connection between the second party and the project entity; based on the first party’s proposal of the second party’s default data retention settings for the project entity, define the second party’s default data retention settings for the project entity; establish a respective data connection between the second party and each respective data object in the first set of one or more data objects; and define the second party’s data retention settings for each respective data object in the first set of one or more data objects to match the second party’s default data retention settings for the project entity. 
The limitations for receiving a first request to create the project entity, creating the project entity, establishing a first data connection between the first party and the project entity, defining the first party’s default data retention settings for the project entity, receiving a second request to create a first set of one or more data objects associated with the project entity, creating the respective data object, establishing a respective data connection between the first party and the respective data object, defining the first party’s data retention settings for the respective data object, receiving data defining an invitation for a second party to collaborate on the project entity for the construction project, receiving an indication that the second party has accepted the first party’s invitation to collaborate on the project entity for the construction project, establishing a second data connection between the second party and the project entity, defining the second party’s default data retention settings for the project entity, establishing a respective data connection between the second party and each respective data object in the first set of one or more data objects; and defining the second party’s data retention settings for each respective data object in the first set of one or more data objects to match the second party’s default data retention settings for the project entity, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (observations, evaluations, and judgements based on known data for defining retention settings), but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and memories to perform the steps, none of the additional elements preclude the steps from practically being performed in the human mind, or by a human using a pen and paper.  A data analyst or project manager could receive a request to create a project entity (create a paper file using the project name as the “entity”), establish a first data connection between the first party and the project entity (name the first party as a project member or identify qualifications of the first party related to the project, project team members, or project tasks ), define the first party’s data retention settings for the project entity (draft a data retention policy based on the project and first party authorization/timeline rules related to the project scope and first party task assignment or user defined parameters), create data objects (tasks/subtasks for completion of the project), establish a respective data connection between the first party and the respective data objects (assign the first party a role related to a data object), define the first party’s data retention settings for the respective data object (draft a data retention policy based on the project and first party authorization/timeline rules based on project scope and first party task assignment), receive, from the first party, data defining an invitation for a second party to collaborate (first party names another party to be named as a project member), receive an indication that the second party has accepted the invitation (written or verbal notification to add the second party as a project member), establish a second data connection between the second party and the project entity (name the second party as a project member or identify qualifications of the second party related to the project, project team members, or project tasks), define the second party’s default data retention settings for the project entity (draft a data retention policy based on the project and second party authorization/timeline rules based on project scope and first party task assignment), establish a respective data connection between the second party and each respective data object (assign the second party a role related to a data object), and define the second party’s data retention settings for each respective data object to match the second party’s default data retention settings for the project entity (draft a data retention policy based on the project and first party authorization/timeline rules related to the project scope and second party task assignment or user defined parameters).  Each of the recited steps could be performed by a human using pen and paper to create a project paper file.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.
The recited steps for receiving a first request, receiving a second request, receiving data defining an invitation, and receiving an indication are recited broadly and amount to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  
Under Step 2A Prong 2, we determine whether the recited judicial exception is integrated into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application. In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0066] states:  “Processor 202 may comprise one or more processor components, such as general-purpose processors (e.g., a single- or multi-core microprocessor), special-purpose processors (e.g., an application-specific integrated circuit or digital-signal processor), programmable logic devices (e.g., a field programmable gate array), controllers (e.g., microcontrollers), and/or any other processor components now known or later developed.” Adding generic computer components to perform generic functions, such as data gathering, applying rules to gathered data, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  The recited additional elements for creating data objects, establishing data connections, and defining retention settings are recited broadly.  These additional elements are not sufficient to amount to significantly more than the judicial exception because when considered individually or in combination, the additional elements do not effect an improvement to another technology or technical field, do not amount to an improvement to the functioning of the processor or the server, and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Therefore, the claim recites an abstract idea. 
Dependent claims 2 through 9, 11 through 17, 19, and 20 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: the indication that the second party has accepted the first party's invitation to collaborate is a first indication; Procore 20-0901 receive a second indication that collaboration between the first party and the second party has ended; and after receiving the second indication that collaboration between the first party and the second party has ended: determine, in accordance with the second party's defined data retention settings for each respective data object in the first set of one or more data objects, a level of retention for the second party's data retention of each respective data object in the first set of one or more data objects; the level of retention comprises one of: (i) read/write retention, (ii) read-only retention, or (iii) no retention; receive, from the first party, a third request to delete a given data object in the first set of one or more data objects; and after receiving the third request to delete the given data object in the first set of one or more data objects: determine, in accordance with the second party's defined data retention settings for each respective data object in the first set of one or more data objects, a level of retention for the second party's data retention of the given data object; the level of retention comprises one of: (i) read/write retention, (ii) read-only retention, or (iii) no retention; delete the respective data connection between the given data object and the second party;  if the level of retention is read/write retention, cause an editable copy of the given data object to be stored in a location accessible by the second party; or if the level of retention is read-only retention, cause a read-only copy of the given data object to be stored in a location accessible by the second party;  after receiving the indication that the second party has accepted the first party's invitation to collaborate on the project entity: 74PATENTProcore 20-0901receive, from the first party, a third request to create a second set of one or more data objects associated with the project entity, wherein the third request comprises data defining the second set of one or more data objects associated with the project entity; and for each respective data object in the second set of one or more data objects associated with the project entity: create the respective data object; establish a respective data connection between the first party and the respective data object; define the first party's data retention settings for the respective data object to match the first party's data default retention settings for the project entity; establish a respective data connection between second party and respective data object; and define the second party's data retention settings for the respective data object to match the second party's data default retention settings for the project entity; after receiving the indication that the second party has accepted the first party's invitation to collaborate on the project entity:75PATENT Procore 20-0901receive, from the second party, a third request to create a second set of one or more data objects associated with the project entity, wherein the third request comprises data defining the second set of one or more data objects associated with the project entity; and for each respective data object in the second set of one or more data objects associated with the project entity: create the respective data object; establish a respective data connection between the first party and the respective data object; define the first party's data retention settings for the respective data object to match the first party's data default retention settings for the project entity; establish a respective data connection between the second party and the respective data object; and define the second party's data retention settings for the respective data object, wherein the second party's data retention settings for the respective data object differ from the second party's default data retention settings for the project entity.  
The limitations of the dependent claims are not integrated into a practical application because none of the additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 20 are ineligible.  The analysis above applies to all statutory categories of invention. Accordingly independent claims 10 and 18 and the claims that depend therefrom are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6 and 8 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasamsetti et al. (US 2021/0243150) in view of Reisdorf (US 8,818,935).
Regarding Claim 1, Vasamsetti et al. discloses a computing system comprising: a network interface; at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: (an apparatus for group-based communication channel data management is provided. In at least one example embodiment, the apparatus includes at least one non-transitory memory and at least one processor. The at least one non-transitory memory includes computer-coded instructions stored thereon. Vasamsetti et al. [para. 0022]):
receive, from a first party, a first request to create a project entity; (… a group-based communication system is configured to enable creation of and access to a common group-based communication channel accessible to a plurality of organizations. For example, an owner organization that created a group-based communication channel within a particular workspace may “share” the workspace such that it is accessible to another organization within a second workspace associated with the second organization. Vasamsetti et al. [para. 0042, 0128]);
Vasamsetti et al. fails to explicitly disclose receive, from a first party, a first request to create a project entity for a construction project.  Reisdorf discloses this limitation. (The inventive subject matter provides apparatus, systems, and methods in which a collaborative data management system for engineering, design, and construction (EDC) projects provides flexibility and customization with how project data is related and synchronized. The system includes a computer (i.e., storage medium, processor, display, input device) and especially configured executable code. Reisdorf [col. 2, lines 30-50]. … The EDC data objects can represent … work personnel, design engineers, vendors, and equipment. EDC data object could also represent metadata of other EDC data objects, such as: date created, date last modified, user responsible for last modification, life-cycle phase, and synchronization status … The relationship objects can functional relationships (e.g., first data object d relates to a second data object r by the formula d=.pi.r.sup.2) and/or matching relationships (e.g., d=r).  Reisdorf [col. 2, lines 51-67;  col. 4, lines 46-67; col. 5, lines 47-62]).  It would have been obvious to one of ordinary skill in the art of project management and collaborative platforms before the effective filing date of the claimed invention to modify the step for creation of a project entity to include a project entity for a construction project as taught by Reisdorf to help facilitate this collaboration by managing data more efficiently and providing additional functionality. Reisdorf [col. 1, lines 15-19].
after receiving the first request to create the project entity: create the project entity for the construction project; (the group-based communication system is configured to enable one or more authenticated user account(s) associated with the organization 302, as described herein, to create and/or manage workspaces associated with the organization.  Vasamsetti et al. [para. 0128]);
establish a first data connection between the first party and the project entity; (The terms “group-based communication channel identifier” and “channel identifier” refer to one or more identifiers by which a group-based communication channel may be uniquely identified by a group-based communication system. In some embodiments, a group-based communication channel identifier includes a group-based communication channel includes a unique channel identifier within a particular associated workspace, such that the channel identifier is formed of the unique channel identifier within the workspace and the workspace identifier for the associated workspace. Vasamsetti et al. [para. 0061]);
and define the first party's default data retention settings for the project entity; (The term “data retention policy” refers to electronically managed data representing one or more automatically generated and/or user-configured rule set(s) for managing storage of group-based communication messages associated with a particular entity, and/or one or more sub-entities thereof… In some embodiments, a data retention policy comprises one or more sub-data retention policies assigned to sub-entities thereof. Vasamsetti et al. [para. 0064-0066]);
receive, from the first party, a second request to create a first set of one or more data objects associated with the project entity, wherein the second request comprises data defining the first set of one or more data objects associated with the project entity; (… one or more workspace(s) associated with an organization may be identified utilizing the corresponding organization identifier, for example by querying the one or more group-based communication datastore(s) for data records associated with the organization identifier. Similarly in this regard, in some such embodiments, the organization identifier associated with a workspace corresponding to a workspace identifier may be identified utilizing the corresponding workspace identifier, for example by querying the one or more group-based communication datastore(s) for data records associated with the workspace identifier. Vasamsetti et al. [para. 0129-0131]);
for each respective data object in the first set of one or more data objects associated with the project entity: create the respective data object; establish a respective data connection between the first party and the respective data object; and define the first party's data retention settings for the respective data object; (if an organization is assigned a data retention policy, the data retention policy may be utilized as a default for all group-based workspaces associated with the organization, … in a circumstance where a data retention policy is assigned to an organization and a second data retention policy is assigned to a group-based workspace associated with the organization, the second data retention policy assigned to the group-based workspace may govern for purposes of managing data within the group-based workspace. … Each of the users 350 may represent a different authenticated user account associated with the organization identifier corresponding to the organization 302. Alternatively or additionally, in some embodiments, one or more of such users 350 may be associated with a workspace owned by the organization 302. In this regard, the user is associated with a particular workspace and thus may be associated with the corresponding organization 302 based on the association between the workspace and the organization. Vasamsetti et al. [para. 0135-0140]). For examining purposes, Examiner construes the organization, group-based workspaces, cannels, and sub-entity group-based workspace as equivalent to the claimed “data object.”  Vasamsetti et al. discloses varying data retention policies assigned to each hierarchy of data objects. 
 receive, from the first party, data defining an invitation for a second party to collaborate on the project entity for the construction project, (Access may further be facilitated by a validated request to join or an invitation originated from one user who has been granted access to the group to another entity who has not been granted access to the group. Vasamsetti et al. [para. 0050]);
wherein the invitation includes the first party's proposal of the second party's default data retention settings for the project entity; receive, from the second party, an indication that the second party has accepted the first party's invitation to collaborate on the project entity for the construction project; and after receiving the indication that the second party has accepted the first party's invitation to collaborate: establish a second data connection between the second party and the project entity; (each authenticated user account associated with each additional organization must be associated with data indicating the authenticated user account has agreed to have data posted to the common group-based communication channel managed based on the agreed data retention policy. In some embodiments, data indicating approval of the storage policy by the organization and/or authenticated user account is automatically generated upon one or more particular actions, for example upon the additional organization accepting access to the common group-based communication channel 606B (e.g., upon engaging an invitation link sent by an administrator user account associated with the organization 602A or a sub-entity thereof).  Vasamsetti et al. [para. 0171]);
based on the first party's proposal of the second party's default data retention settings for the project entity, define the second party's default data retention settings for the project entity; establish a respective data connection between the second party and each respective data object in the first set of one or more data objects; and define the second party's data retention settings for each respective data object in the first set of one or more data objects to match the second party's default data retention settings for the project entity. (… Each of the users 350 may represent a different authenticated user account associated with the organization identifier corresponding to the organization 302. Alternatively or additionally, in some embodiments, one or more of such users 350 may be associated with a workspace owned by the organization 302. In this regard, the user is associated with a particular workspace and thus may be associated with the corresponding organization 302 based on the association between the workspace and the organization. Vasamsetti et al. [para. 0135-0140, 0281]).
Regarding Claim 2, Vasamsetti et al. and Reisdorf combined disclose a computing system, wherein the indication that the second party has accepted the first party's invitation to collaborate is a first indication, the computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: 72PATENTreceive a second indication that collaboration between the first party and the second party has ended; (the group-based communication system is configured to enable one or more authenticated user account(s) associated with the organization 302, as described herein, to create and/or manage workspaces associated with the organization 302, for example by creating a new group-based workspace associated with the organization 302 (and to be included in the workspace set 304), deleting a group-based workspace associated with the organization 302 (and to be removed from the workspace set 304), and/or editing one or more settings and/or other parameters associated with existing group-based workspaces.  Vasamsetti et al. [para. 0128]. … in some embodiments, the group-based communication message satisfies the data retention policy until an event is triggered indicating the message should be deleted (thus, no longer satisfying the governing data retention policy).  Vasamsetti et al. [para. 0224-0225]);
and after receiving the second indication that collaboration between the first party and the second party has ended: determine, in accordance with the second party's defined data retention settings for each respective data object in the first set of one or more data objects, a level of retention for the second party's data retention of each respective data object in the first set of one or more data objects.  (… if an organization is assigned a data retention policy, the data retention policy may be utilized as a default for all group-based workspaces associated with the organization, … in a circumstance where a data retention policy is assigned to an organization and a second data retention policy is assigned to a group-based workspace associated with the organization, the second data retention policy assigned to the group-based workspace may govern for purposes of managing data within the group-based workspace. … Each of the users 350 may represent a different authenticated user account associated with the organization identifier corresponding to the organization 302. Alternatively or additionally, in some embodiments, one or more of such users 350 may be associated with a workspace owned by the organization 302. In this regard, the user is associated with a particular workspace and thus may be associated with the corresponding organization 302 based on the association between the workspace and the organization. Vasamsetti et al. [para. 0135-0140]). 
Regarding Claim 3, Vasamsetti et al. and Reisdorf combined disclose a computing system, wherein the level of retention comprises one of: (i) read/write retention, (ii) read-only retention, or (iii) no retention. (… in some embodiments, the group-based communication message satisfies the data retention policy until an event is triggered indicating the message should be deleted (thus, no longer satisfying the governing data retention policy).  Vasamsetti et al. [para. 0224-0225]).
Regarding Claim 4, Vasamsetti et al. and Reisdorf combined disclose a computing system, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: receive, from the first party, a third request to delete a given data object in the first set of one or more data objects; (… the group-based communication system is configured to enable one or more authenticated user account(s) associated with the organization 302, as described herein, to create and/or manage workspaces associated with the organization 302, for example by creating a new group-based workspace associated with the organization 302 (and to be included in the workspace set 304), deleting a group-based workspace associated with the organization 302 (and to be removed from the workspace set 304), and/or editing one or more settings and/or other parameters associated with existing group-based workspaces.  Vasamsetti et al. [para. 0128]);
and after receiving the third request to delete the given data object in the first set of one or more data objects: determine, in accordance with the second party's defined data retention settings for each respective data object in the first set of one or more data objects, a level of retention for the second party's data retention of the given data object. (In other embodiments, the apparatus 200 determines whether the group-based communication message satisfies the data retention policy based on one or more other determinations, for example whether one or more events defined in the data retention policy has occurred or otherwise been triggered. Vasamsetti et al. [para. 0224-0225]).
Regarding Claim 5, Vasamsetti et al. and Reisdorf combined disclose a computing system, wherein the level of retention comprises one of: (i) read/write retention, (ii) read-only retention, or (iii) no retention. (… in some embodiments, the group-based communication message satisfies the data retention policy until an event is triggered indicating the message should be deleted (thus, no longer satisfying the governing data retention policy).  Vasamsetti et al. [para. 0224-0225]).
Regarding Claim 6, Vasamsetti et al. and Reisdorf combined disclose a computing system, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: delete the respective data connection between the given data object and the second party. (… the group-based communication system is configured to enable one or more authenticated user account(s) associated with the organization 302, as described herein, to create and/or manage workspaces associated with the organization 302, for example by creating a new group-based workspace associated with the organization 302 (and to be included in the workspace set 304), deleting a group-based workspace associated with the organization 302 (and to be removed from the workspace set 304), and/or editing one or more settings and/or other parameters associated with existing group-based workspaces. Vasamsetti et al. [para. 0128, 0281]).
Regarding Claim 8, Vasamsetti et al. and Reisdorf combined disclose a computing system, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: after receiving the indication that the second party has accepted the first party's invitation to collaborate on the project entity:74PATENTProcore 20-0901 receive, from the first party, a third request to create a second set of one or more data objects associated with the project entity, wherein the third request comprises data defining the second set of one or more data objects associated with the project entity; and for each respective data object in the second set of one or more data objects associated with the project entity: create the respective data object; (… one or more workspace(s) associated with an organization may be identified utilizing the corresponding organization identifier, for example by querying the one or more group-based communication datastore(s) for data records associated with the organization identifier. Similarly in this regard, in some such embodiments, the organization identifier associated with a workspace corresponding to a workspace identifier may be identified utilizing the corresponding workspace identifier, for example by querying the one or more group-based communication datastore(s) for data records associated with the workspace identifier. Vasamsetti et al. [para. 0129-0131].  … the group-based communication system is configured to enable one or more authenticated user account(s) associated with the organization 302, as described herein, to create and/or manage workspaces associated with the organization.  Vasamsetti et al. [para. 0042, 0128]);
 establish a respective data connection between the first party and the respective data object; (The terms “group-based communication channel identifier” and “channel identifier” refer to one or more identifiers by which a group-based communication channel may be uniquely identified by a group-based communication system. In some embodiments, a group-based communication channel identifier includes a group-based communication channel includes a unique channel identifier within a particular associated workspace, such that the channel identifier is formed of the unique channel identifier within the workspace and the workspace identifier for the associated workspace. Vasamsetti et al. [para. 0061]);
define the first party's data retention settings for the respective data object to match the first party's data default retention settings for the project entity; establish a respective data connection between second party and respective data object; and define the second party's data retention settings for the respective data object to match the second party's data default retention settings for the project entity. (if an organization is assigned a data retention policy, the data retention policy may be utilized as a default for all group-based workspaces associated with the organization, … in a circumstance where a data retention policy is assigned to an organization and a second data retention policy is assigned to a group-based workspace associated with the organization, the second data retention policy assigned to the group-based workspace may govern for purposes of managing data within the group-based workspace. … Each of the users 350 may represent a different authenticated user account associated with the organization identifier corresponding to the organization 302. Alternatively or additionally, in some embodiments, one or more of such users 350 may be associated with a workspace owned by the organization 302. In this regard, the user is associated with a particular workspace and thus may be associated with the corresponding organization 302 based on the association between the workspace and the organization. Vasamsetti et al. [para. 0135-0140]).
Regarding Claim 9, Vasamsetti et al. and Reisdorf combined disclose a computing system, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: after receiving the indication that the second party has accepted the first party's invitation to collaborate on the project entity:75PATENTProcore 20-0901 (each authenticated user account associated with each additional organization must be associated with data indicating the authenticated user account has agreed to have data posted to the common group-based communication channel managed based on the agreed data retention policy. In some embodiments, data indicating approval of the storage policy by the organization and/or authenticated user account is automatically generated upon one or more particular actions, for example upon the additional organization accepting access to the common group-based communication channel 606B (e.g., upon engaging an invitation link sent by an administrator user account associated with the organization 602A or a sub-entity thereof).  Vasamsetti et al. [para. 0171]); 
receive, from the second party, a third request to create a second set of one or more data objects associated with the project entity, wherein the third request comprises data defining the second set of one or more data objects associated with the project entity; (a first group-based communication message subset of the group-based communication message set is associated with a first organization identifier of the plurality of organization identifiers and is associated with the first data retention policy, and where a second group-based communication message subset of the group-based communication message set is associated with a second organization identifier of the plurality of organization identifiers and is associated with a second data retention policy. Vasamsetti et al. [para. 0013-0018, 0068]. … It should be appreciated that, in other embodiments, a group-based communication system may implement an alternative set of rules for establishing the governing relationship between data retention policies of various entities in an entity hierarchy.  Vasamsetti et al. [para. 137]);
and for each respective data object in the second set of one or more data objects associated with the project entity: create the respective data object; establish a respective data connection between the first party and the respective data object; ( In some embodiments, a data retention policy generation request includes additional and/or optional data, for example an entity identifier that the second data retention policy is to be assigned to automatically upon creation. Vasamsetti et al. [para. 0068]. … one or more data record(s) includes at least an organization identifier for the organization to which the authenticated user account is linked. … Additionally or alternatively, such permission data may indicate whether the authenticated user account is an administrator with respect to one or more organization(s), workspace(s), channel(s), or the like. For example, as illustrated, user 350A and 350B may be associated with data indicating such authenticated user accounts are administrators for the organization 302. Vasamsetti et al. [para. 0140]);
define the first party's data retention settings for the respective data object to match the first party's data default retention settings for the project entity; establish a respective data connection between the second party and the respective data object; (if an organization is assigned a data retention policy, the data retention policy may be utilized as a default for all group-based workspaces associated with the organization, … in a circumstance where a data retention policy is assigned to an organization and a second data retention policy is assigned to a group-based workspace associated with the organization, the second data retention policy assigned to the group-based workspace may govern for purposes of managing data within the group-based workspace. … Each of the users 350 may represent a different authenticated user account associated with the organization identifier corresponding to the organization 302. Alternatively or additionally, in some embodiments, one or more of such users 350 may be associated with a workspace owned by the organization 302. In this regard, the user is associated with a particular workspace and thus may be associated with the corresponding organization 302 based on the association between the workspace and the organization. Vasamsetti et al. [para. 0135-0140]).
and define the second party's data retention settings for the respective data object, wherein the second party's data retention settings for the respective data object differ from the second party's default data retention settings for the project entity. (Administrator user accounts, with respect to the organization 302, may be permissioned to create, edit, and/or delete one or more data retention policies to be associated with the organization 302. Additional or alternatively, administrator user accounts may be permissioned to assign one or more data retention policies associated with the organization 302 to the various entities associated with the organization 302, for example as described below with respect to FIG. 4. In this regard, for example, the administrator user accounts may assign existing and/or newly created data retention policies to any of the entities described above with respect to FIG. 3A. Vasamsetti et al. [para. 0141]).
Regarding claims 10 through 17,  Claims 10 through 17 recite substantially similar limitations to those of claims 1 through 6, 8 and 9 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claim 10 through 17 are directed to a non-transitory computer readable medium which is taught by Vasamsetti et al. at para. [0022-0023].
Regarding claims 18 through 20,  claims 18 through 20 recite substantially similar limitations to those of claims 1,2, and 4 respectively and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 18 through 20 are directed to a computer implemented method, which is taught by Vasamsetti et al. at para. [0021]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vasamsetti et al. (US 2021/0243150) in view of Reisdorf (US 8,818,935), and in further view of Meyer et al. (US 2017/0091466).
Regarding Claim 7, Vasamsetti et al. and Reisdorf combined fail to disclose a computing system, wherein the level of retention comprises either read/write retention or read-only retention, the computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: if the level of retention is read/write retention, cause an editable copy of the given data object to be stored in a location accessible by the second party; or if the level of retention is read-only retention, cause a read-only copy of the given data object to be stored in a location accessible by the second party.  Meyer et al. discloses this limitation. (The dashboard may enable management of files at a document level, at a record level, and the like, such as to allow a user to add records and manage information. … The user may be able to edit and delete existing records, show a parent-child relationship, and the like.  Meyer et al. [para. 0093-0094]. … Fred may task Pam to annotate, review, markup, revise, and the like, the file he's sharing, such as through a content creation application (e.g., word processor, spreadsheet application, presentation application, media tool), the amendment voting facility, the e-signing facility, via the secure viewer facility, and the like. In a step six 1026, based on content inspection and destination, Fred may see his actions are risky and decides to remediate, such as by un-sharing the document from Pam's access, as implemented through the dashboard facility, and the like. He may then, for instance, choose to share the files as read-only.  Meyer et al. [para. 0141, 0144]. …  embodiments, the system may provide for synchronization and sharing for the individual business professional, including a plurality of channels …  centralized group policy, such as for security defaults), security (e.g. with strong, per-file encryption and permissions; browser-based, read-only file access; integrated file information rights management (IRM) and digital rights management (DRM); file access revocation; mobile device security; full compliance audit), and the like.  Meyer et al. [para. 0146-0147]).  It would have been obvious to one of ordinary skill in the art of project management and collaborative platforms before the effective filing date of the claimed invention to modify the step for determining a level of retention to include if the level of retention is read/write retention, cause an editable copy of the given data object to be stored in a location accessible by the second party; or if the level of retention is read-only retention, cause a read-only copy of the given data object to be stored in a location accessible by the second party as taught by Meyer et al.  to improve interactions within projects, such as improved communications within the workflow, secure project management, tablet-based collaboration, synchronous co-editing, social collaboration, a social layer around business applications, and the like. Meyer et al.[para. 0146].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Satish et al. (US 11,416,561) - an IT operations platform can perform various types of automated actions in response to a user identifying a data object as an evidence. These automated actions can include actions taken within the IT operations platform such as, for example, limiting users' access to data objects identified as evidence, changing permissions to modify or delete the data objects, modifying data retention policies associated the data objects, notifying owner(s) of affected assets related to the evidence (for example, to indicate that an asset is part of an ongoing security investigation and that owner should avoid tampering or altering the state of the asset, and so forth), and updating a sensitivity level associated with the data object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623